  Case 18-23261         Doc 40     Filed 03/13/19 Entered 03/13/19 12:14:24              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-23261
         DASHAWNA DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/17/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-23261        Doc 40        Filed 03/13/19 Entered 03/13/19 12:14:24                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                    $500.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $18.75
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $18.75

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
AMERICAN FIRST FINANCE            Secured              NA           0.00          0.00           0.00         0.00
AMERICASH LOANS                   Unsecured            NA       2,749.01      2,749.01           0.00         0.00
AT&T SERVICES INC                 Unsecured         809.00        809.37        809.37           0.00         0.00
AT&T SERVICES INC                 Unsecured         367.00           NA            NA            0.00         0.00
ATLAS ACQUISITIONS LLC            Unsecured      2,130.00       2,130.00      2,130.00           0.00         0.00
CAPITAL ONE BANK USA              Unsecured         591.00        591.36        591.36           0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      7,042.00       5,448.28      5,448.28           0.00         0.00
COMMONWEALTH EDISON               Unsecured      2,027.00       2,761.14      2,761.14           0.00         0.00
CREDIT ACCEPTANCE CORP            Unsecured      7,364.00            NA            NA            0.00         0.00
DIRECTV LLC                       Unsecured            NA       1,018.98      1,018.98           0.00         0.00
EPMG of IL                        Unsecured         175.00           NA            NA            0.00         0.00
HAMMOND COMMUNITY AMBULAT         Unsecured         118.00           NA            NA            0.00         0.00
MAROON FINANCIAL CREDIT           Unsecured      6,322.00            NA            NA            0.00         0.00
MAROON FINANCIAL CREDIT           Secured       10,175.00     16,497.98     16,497.98         481.25          0.00
NICOR GAS                         Unsecured            NA       1,436.59      1,436.59           0.00         0.00
OVERLAND BOND & INVESTMENT        Unsecured     10,022.00            NA            NA            0.00         0.00
OVERLAND BOND & INVESTMENTS       Unsecured            NA     10,022.18     10,022.18            0.00         0.00
PREMIER BANKCARD                  Unsecured         434.00        434.11        434.11           0.00         0.00
QUANTUM3 GROUP LLC                Unsecured         427.00        476.37        476.37           0.00         0.00
RADIOLOGY IMAGING CONSULTANT      Unsecured         210.00           NA            NA            0.00         0.00
ST IL TOLLWAY AUTHORITY           Unsecured      2,288.00    133,676.90    133,676.90            0.00         0.00
SYSTEMS & SERVICES TECH INC       Unsecured            NA     12,063.29     12,063.29            0.00         0.00
T-MOBILE/T-MOBILE USA INC         Unsecured     13,760.00            NA            NA            0.00         0.00
TRUGREEN                          Unsecured         200.00           NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured     22,637.00     17,238.08     17,238.08            0.00         0.00
US DEPT OF EDUCATION              Unsecured            NA       8,283.61      8,283.61           0.00         0.00
VILLAGE OF DOLTON                 Unsecured         100.00           NA            NA            0.00         0.00
VILLAGE OF OAK LAWN               Unsecured         200.00           NA            NA            0.00         0.00
Vivient                           Unsecured      2,993.00            NA            NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-23261         Doc 40      Filed 03/13/19 Entered 03/13/19 12:14:24                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $16,497.98            $481.25              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $16,497.98            $481.25              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $199,139.27                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $18.75
         Disbursements to Creditors                               $481.25

TOTAL DISBURSEMENTS :                                                                          $500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
